EXHIBIT 10.3

 

FORM OF

AMENDED AND RESTATED

CROWN MEDIA HOLDINGS, INC.

RESTRICTED STOCK UNIT AGREEMENT

 

THIS AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT (the “Amended
Agreement”) is made and entered into as of                           , 2004, by
and between Crown Media Holdings, Inc. a Delaware corporation (“Crown”) and
                      (“Executive”) pursuant to the terms and conditions of the
Amended and Restated Crown Media Holdings, Inc. 2000 Long Term Incentive Plan
(the “Plan”) and hereby amends and restates the Restricted Stock Unit Agreement
between the parties (“Agreement”) dated as of May 29, 2003 (“Grant Date”). 
Capitalized terms not defined in this Amended Agreement shall have the meanings
set forth in the Plan.

 

1.  Award of Restricted Stock Units.

 

Pursuant to the Plan, Crown awarded to Executive                       
Restricted Stock Units (“RSUs”), each unit corresponding to one share of Crown
Common Stock (as defined in the Plan), subject to the terms and conditions set
forth in this Agreement and the Plan.  A copy of the Plan has been delivered to
the Executive. By signing below, the Executive agrees to be bound by all the
provisions of the Plan. Each RSU constitutes an unsecured promise of Crown to
deliver either a share of Common Stock or cash in an amount equivalent to one
share of Common Stock to Executive on the Delivery Date (as defined below).  As
a holder of RSUs, Executive has only the rights of a general unsecured creditor
of Crown.

 

2.  Vesting.

 

Subject to continued employment with Crown and/or its affiliates as of each
anniversary of the Grant Date (unless one of the events enumerated in Section 4
of this Agreement shall have occurred) the RSUs shall vest and become
nonforfeitable in equal one-third installments (or as nearly equal installments
as practicable) on each of the first, second and third anniversaries of the
Grant Date.  In the event of a Change in Control, subject to the Executive’s
continued employment with Crown as of the date of the Change in Control (unless
one of the events enumerated in Section 4 of this Agreement shall have
occurred), all unvested RSUs shall vest.  Each anniversary of the Grant Date,
the date on which a Change in Control occurs and the date on which any one of
the events in Section 4 occurs shall be a “Vesting Date.”

 

--------------------------------------------------------------------------------


 

3.  Settlement of RSU Award.

 

(a) Settlement.  Subject to any cancellation of the RSUs pursuant to Section 4,
Crown shall deliver to Executive on the Delivery Date, at Crown’s sole, absolute
and unfettered discretion, either:  (1) the number of shares of Common Stock
corresponding to such RSUs; or (2) cash in an amount equal to the number of
shares of Common Stock corresponding to such RSUs multiplied by the average of
the Fair Market Value (as defined below) of the Common Stock for the immediately
preceding 14 business days including the Vesting Date (or, if such Vesting Date
does not fall on a business day, as of the business day immediately preceding
the Vesting Date) unless Executive has otherwise elected to defer receipt of
such award in accordance with Committee authorization or pursuant to the terms
of a nonqualified plan adopted by Crown.  Crown shall have sole, absolute and
unfettered discretion in determining whether to deliver shares of Common Stock
or cash in an amount equivalent to the number of shares of Common Stock on the
Vesting Date.

 

(b) Change in Control Settlement.  Notwithstanding Section 3(a), in the event of
a Change in Control, Section 10(c) of the Plan shall apply to RSUs.  RSUs shall
be settled under Section 3(a) using the Change in Control Price pursuant to
Section 10(c) of the Plan applicable to non-Incentive Stock Option holders.

 

(c) Dividend and Stock Split Equivalents.  For so long as Executive holds RSUs,
at the time any dividend is paid with respect to a share of Common Stock or any
forward stock split occurs, Crown shall credit to the RSU award of the Executive
on the same date (or as soon as practicable thereafter) in respect of each RSU
held by the Executive as of the record date for such dividend or split an amount
at Crown’s sole, absolute and unfettered discretion, in cash, Common Stock, or
other property, or in a combination thereof, in each case having a value equal
to the dividend or split, subject to any deferral election by Executive in
accordance with Committee authorization or pursuant to the terms of a
nonqualified plan adopted by Crown.  Such amounts shall vest and shall be paid
on a pro rata basis at the same time as the underlying RSU award is settled.

 

4.  Termination of RSUs and Non-Delivery Upon Certain Other Events, Acceleration
of Vesting.

 

Executive’s rights with respect to any outstanding unvested RSUs shall
immediately terminate and no payment shall be made in respect of such RSUs if
prior to the Vesting Date Executive experiences a Termination of Employment (as
defined in the Plan).  Notwithstanding the foregoing, any outstanding unvested
RSUs shall vest immediately upon an Executive’s Termination of Employment by
reason of : (1) the death of the Executive; (2) the Disability of the Executive
; (3) the retirement of the

 

--------------------------------------------------------------------------------


 

Executive from Crown at the “normal retirement age” as defined in the Hallmark
Affiliates Employee Savings Plan, or any successor plan; (4) upon an Executive’s
involuntary Termination of Employment without Cause within 90 days prior to the
date on which a Change in Control occurs; or (5) an Executive’s involuntary
Termination of Employment without Cause within 90 days of the date on which any
sale, merger, or other disposition or sale of substantially all of the assets of
the Crown subsidiary or affiliate for which Executive is principally employed
occurs (such determination of principal employment to be made by Crown in its
reasonable discretion).

 

5.  Definitions.  For purposes of this Agreement:

 

(a) “Delivery Date” means the day immediately following a given Vesting Date.

 

(b)  “Fair Market Value” means “Fair Market Value” as defined in the Plan;
provided, however, that if there is no regular public trading market for such
Common Stock, “Fair Market Value” shall mean the value established by the most
recent independent appraisal of Crown conducted prior to the relevant Delivery
Date.

 

6.  Withholding Tax.

 

Executive may be subject to withholding taxes as a result of the settlement of
RSUs. Unless the Committee permits otherwise, Executive shall pay to Crown in
cash, promptly when the amount of such obligations become determinable, all
applicable federal, state, local and foreign withholding taxes that Crown
determines result from such settlement. Unless the Committee otherwise
determines and subject to such rules and procedures as the Committee may
establish, Executive may make an election to have shares of Stock withheld by
Crown or to tender any such securities to Crown to pay the amount of tax that
Crown in its discretion determines to be required so to be withheld by Crown
upon settlement of RSUs, subject to satisfying any applicable requirements for
compliance with Section 16(b) of the Exchange Act. Any shares of Stock or other
securities so withheld or tendered will be valued as of the date they are
withheld or tendered, provided that Stock shall be valued at Fair Market Value
on such date. Unless otherwise permitted by the Committee, the value of shares
withheld or tendered may not exceed the minimum federal, state, local and
foreign withholding tax obligations as computed by Crown.

 

7.  Non-transferability.

 

No RSUs shall be assignable or otherwise transferable by Executive. During the
life of Executive any elections with respect to RSUs may be made only by
Executive or Executive’s guardian or legal representative.

 

--------------------------------------------------------------------------------


 

8.  Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

9.  Governing Law.

 

This Agreement shall be governed by the laws of the State of Delaware, without
regard to conflict of law principles.

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

EXECUTIVE

 

--------------------------------------------------------------------------------